. Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 1 of 14 PagelD 1483

Mr.Gregory Robinson, #11047-018
FCI-Memphis
P.O.BOX 34550

Memphis, TN. 38184-0550 ACIP DEC
pe

1 PN ee

y

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE NO: 3:89-7H-CR-J-16-MCR

GREGORY ROBINSON, ) MOTION FOR RELIEF UNDER THE
Petitioner/Movant, ) FIRST STEP ACT
Vs, )
)
THE UNITED STATES OF AMERICA, )
Respondant(s).

Movant Petitioner Gregory Robinson, respectfully moves this honorable
court for relief pursuant to the First Step Act of 2018. The act mov-
ant Gregory Robinson requests relief under S404 of the Act. which calls
for application of the fair sentencing act of 2010 ("FSA") to this case.
This section is expressly retroactively applicable to this case and de-
monstrates that my statutory range and guideline range must be amended
and lowered. Movant Gregory Robinson requests a full re-sentencing
hearing.

A memorandum in suport of this motion follows.

Respectfully submitted,

Gregory Robinson... .';

Go

 
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 2 of 14 PagelD 1484

MEMORANDUM OF LAW AND ARGUMENT

_ STATEMENT OF THE CASE
Movant Gregory Robinson, Prose, an inmate housed at the Federal
Correctional Institution FCI Memphis, serving two life sentences
plus 80 years, to run consecutive to the two life sentences imposed
by the Late Honorable John H. More II, U.S. District Court Judge
who was presiding at the time Middle District of Florida, Jack-
sonville Division, Movannt Robinson, was one of the thirteen defe-
ndants charged in a four count indictment returned by a Federal
Grand jury on June 8, 1989. Petitioner Robinson was charged in
all four counts. Count one charges:

From in or about October, 1988, through the date

of this indictment, at Jacksonville and Orlando,

in the Middle District of Florida, and elsewhere

GREGORY ROBINSON,...

...defendants herein, did knowingly, willfully

and intentionally combine, conspire, confederate

and agree together with each other and with oth-

er persons to the Grand Jury known and unknown

to manufacture, distribute and possess with the

intent to distribute cocaine base, commonly kn-

own as crack cocaine, a Schedule II controlled

substance, the amount of said substance being

50 grams or more, in violation of Title 21, Un-

ited States Code, Section 841(a)(1).
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 3 of 14 PagelD 1485

Count two

All in violation of Title 21, United States.
Code, Section 846.
charges:
On or about April 6, 1989, at Jacksonville,
in the Middle District of Florida,
GREGORY ROBINSON,...

...the defendants herein, did knowingly,
willfully, and intentionally possess with
intent to distribute and cause to be pos-
sessed with intent to distribute cocaine
base, commonly known as crack cocaine, a
Schedule II controlled substance, the
amount of said substance being 50 grams
or more.

In violation of Title 21, United
States Code, Section 841(a)(1) and Title

18, Un;ited States Code, Section 2.

Count three charges:

On or about May 27, 1989, at Orlando, in the
Middle District of Florida,
GREGORY ROBINSON,...
..-the defendants herein, did knowingly,
willfully and intentionally possess with
intent to distribute and cause to be po-
ssessed with intent to distribute cocaine

base, commonly known as crack cocaine, a

aol _-3-
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 4 of 14 PagelD 1486

Schedule II controlled substance, the amou-
nt of said substance being 5 grams or more.
In violation of Title 21, United States
Code, Section 841(a)(1) and Title 18, Unite
States Code, Section 2.
Count four charges:

On or about May 27, 1989, at Orlando, in

the Middle District of Florida,
GREGORY ROBINSON,...

-..-the defendants herein, did knowingly,
willfully and intentionally possess and
cause to be possessed a substance conta-
ing cocaine, the amount of said substance
being 500 grams or more, with the intent
to manufacture cocaine base, commonly kn-
own as crack cocaine, both being Schedule
IT controlled substances.

In violation of Title 21, United States
Code, Section 841(a)(1) and Title 18, Unite
d States Code, Section 2.

Both count three and four arose from the execution of a se-_
arch warrant, a separate residence of a co-defendant. Law enf-
orcement authorities never seized any money nor drugs from the

-4-
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 5 of 14 PagelD 1487

person or the residence of petitioner.

Petitioner Robinson was prosecuted by indictment. in the Un-
ited States District Court for the Middle District of Florida,
Jacksonville Division for violations of Title 21, U.S.C. Sec-
tion 846 and 841(a)(1). Petitioner Robinson was tried and con-
victed by a jury on all four counts, and sentenced on March
2, 1990,

INTRODUCTION
NEW RULES OF CONSTITUTIONAL LAW IN REFERENCE TO
THE ACT, SECTION 404(a) CONSTITUTIONAL RIGHT
RESTORED BY ALLEYNE AND THE FIRST STEP ACT
Section 404 of the Act Authorizes District Courts to Conduct
-@ Full Resentencing Hearing at which the Defendant is Present,
Absent Waiver.

The plain text of Section 404 of the Act gives a district
court authority to conduct a full resentencing hearing in the
defendant's presence. First, Section 404 gives the court dis-
cretion to impose a reduced sentence of any length consistent
with sections 2 and 3 of the FSA, without limitation on what

‘the court may consider. See Sec. 404(b). And it gives the cour
discretion to deny a motion even though the defendant is elig-
ible for imposition of a reduced sentence so long as the cou-
rt denies the motion “after a complete review ***on the merit-
s." See Sec. 404(c). A complete review on the merits requires

an opportunity for the defendant to be present and to allocute
-5-
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 6 of 14 PagelD 1488

The Fifth Circuit addressed just this situation in United
States vs. Moree, 928 F.2d 654 (5th Cir. 1991). After Moree
won his sentencing appeal, on remand the district court sim-
ply lowered Moree's sentence in absentia, reasoning that bec-
ause the amended sentence was lower, this was a “reduction in
sentence" contemplated by Rule 35 of the Federal Rules of Cr-
iminal Procedure, a rule that did not require the defendant's
presence. Id. at 654, The Fifth Circuit vacated the sentence
becausae the district court violated the defendant's: rights to
be present and to allocute at their resentencings. See United
States v. Brown, 879 F.3d 1231, 1237-41 (11th Cir. 2018) (pr-
esenc;e of defendant required in a S 2255 resentencing); Un-
ited States vs. Arrous, 320 F.3d 355, 357-60 (2d Cir. 2003)
(presence of defendant required in a resentencing after direct
appeal); United States v. Faulks, 201 F.3d 208, 210-12 (3d
Cir. 2000) (same).

Second, Section 404(b) gives the court jurisdiction to "im-

pose a reduced sentence." (emphasis added) Congress' choice of
the verb "impose," instead of "modify" or "reduce", is signif-
icant. Federal sentencing statutes use the verb "impose" to
mean "sentence" in light of all relevant factors. See, e.g.
18 U.S.C. S 3553(a) ("The court shall impose a sentence suff-
icient, but not greater than necessary, to comply with the pu-
rpose set forth in paragraph (2) of this subsection."); S$ 3553
(a)(2) (directing courts to consider "the need for the senten-
ce imposed” in light of: the purposes of sentencing); $3553(c)

("Statement of Reasons for Imposing a Senten;ce. The court, at
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 7 of 14 PagelD 1489

the time of sentencing, shall state in open court the reasons
for its imposition of the particular sentence"). Because "id-
entical words*** are intended to have the same meaning," the
First Step Act's use of the verb "impose" directs a re-senten-
cing. See Department of Revenue of Oregon v. ACF Industries,
Inc., 510 U.S. 332, 342, 114 S. Ct. 843 (1994); Sorenson v.
Secretary of Treasury, 475 U.S. 851, 860, 106 S. Ct. 1600
(1986); see also Fed. R. Crim. P. 32(b)(1) (using the verb
"impose"). In other words, Section 404 is not a ministerial
mathematic exercise but the power and authority to impose a
reduced sentence as if the FSA were in effect.
Given the unique circumstances that exists in this case,

a full resentencing hearing makes practical sense as well.
Subsection (c) provides the court discretion to decide whet-
her to "reduce any sentence pursuant to this section." Sec.
404(c), A hearing on why the court. should or should not ex-_
ercise its discretion or to what extent the discretion shou-
ld be exercised is appropriate in this case. The First Step
Act recognizes what many involved in the federal system have
known for a long time. Disparate treatment of cocaine powder
and cocaine base is unfair and has had a devastating impact
on racial minorities. Specifically, African-Americans incl-

uding Movant, have been over-sentenced, and Congress is. inv-

iting district courts to revisit sentences imposed before

August 3, 2010 and correct injustice where they find it. For
many years now, the district count has abandoned the 100 to

one ratio for crack to powder and gone to a one to one ratio
-7-
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 8 of 14 PagelD 1490

Unfortunately, at the time Movant was sentenced (under the
then mandatory guidelines), the 100 to one ratio ratio for

crack was still in use. The First Step Act provides the

district court an opportunity to correct past injustices

where appropriate. The best way for the district court to
correct the unconstitutional life sentence as to Count One
and to consider the appropriate sentence in light of the ad-
visory guidelines range as to Counts Two, Three, and Four as
if the FSA were in effect, see Sec. 404(b), is to hold a fu-
11 sentencing hearing with the defendant's presence where
the defendant and his counsel can present a constitutionally
sufficient argument under 18 U.S.C. S 3553(a).

Title 18 U.S.C. S 3582(c)(2) authorizes courts to "reduce"
a term of imprisonment (not "impose a reduced sentence") ba-
sed on a retroactive guideline amendment and only if "consi-
stent" with Commission policy statements specifying "in what
circumstances and by what amount." See 18 U.S.C. S 3582(c)(2);
28 U.S.C. S 994(u); Dillon v. United States, 560 U.S. 817,
819-22, 825-27, 130 S. Ct. 2683 (2010) (for those reasons,
holding that S 3582(c)(2) does not authorize a "plenary res-
entencing proceeding"). With the previous retroactive guide-
line reductions, the maximum reduction was two levels under
the guidelines and it was subject to all restrictions in
U.S.S.G. S 1B1.10 (e.g., mandatory minimum, career offender,
previous departure/variance to or below the amended guideli-

ne range).
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 9 of 14 PagelD 1491

The following information provided by Gregory Robinson:
On December 13, 1989, the defendant was found guilty by jury
of Counts One through Four of the Indictment. Count one cha-
rged Conspiracy to Manufacture, Distribute, and Possess with
intent to distribute more than 50 grams of cocaine base, Co-
unt twoseharged possession with intent to distribute more
than 50 grams of cocaine base, count three charged possession
with intent to distribute five grams or more of cocaine base,
and count four charged possession of 500 grams or more of co-
caine with intent to manufacture cocaine base.

On March 2, 1990, the defendant was sentenced to life im-
prisonment on counts one and two, and 40 years imprisonment
on counts three and four. The imprisonment term imposed as
to count four was ordered to run consecutive to counts one,
two and three. Concurrent five year terms of supervised rel-
ease were imposed to follow the imprisonment terms. The def-
endant was also ordered to pay a $50,000 fine and $200 spe-
cial assessment. |

At the time of sentencing, the Court found the defendant's
base offense level at 36. After adjustments for specific of-

_fense characteristics, the defendant's role in the offense,
and obstruction, the Court arrived at a total offense level
of 44. The defendant was determined to fall into Criminal
History Category III. At offense level 44, Criminal History

Category III, the guideline imprisonment term of life.

But of this time, this time, this honorable court could

correct all of this injustice that happened to Movant Rob-

inson 30 years ago. Movant got more time for the relevant
-9-
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 10 of 14 PagelD 1492

conduct than the actual crime he was found guilty of. At
that time, 50 grams of cocaine base was level 32, which
carried 151-188 months, which was the same punishment for
count one and count two as the conspiracy offense in count
one. But the petitioner was placed into a:category III cr-
iminal history, offense level III. However, he should be a
level 36, same criminal history category III, 63-78 months
on count three and 292-365 months on count four. Then he
was given another 8 level increase, which put him in a cri-
minal history category level 44, which carries life in pr-
ison, 4 levels for leadership, 2 levels for obstruction of
justice, and 2 levels for possession of a firearm. The
movant moved from a number level of 36 to a letter number
of 44 which is life in prison.

All of the facts were submitted to a jury, and the jury
made the verdict of guilty of 50 grams or more of cocaine
on counts one and two, 5 grams or more of cocaine on count
3, and 500 grams to 1.5 kilograms of cocaine with intent
to manufacture cocaine base on count four. These are the
only facts decided in movants case. No relevant conduct
was ever charged in the indictment, or present to the jury
or decided by the jury. Movant was offered 15 years in a
plea bargain to plead guilty, Movant denied the offer, and
decided to take the case to trial. Movant lost and was fo-
und guilty at trial, and was punished severely. Movant was
charged with 12 codefendants, all of whom are currently not

incarcerated and are home free. If movant was sentenced to-

-10-
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 11 of 14 PagelD 1493

day, movant would be eligible to receive the benefits of
all the amendments that have passed to this date, and wou-
ld be eligible for a significantly reduced sentence, rath-
er than life.

See these Supreme Court cases: Apprendi v. New Jersey
3380 U.S. 460, Dorsey v. United States 567 U.S. 260. 132
S.CT.2321 and Alleyne v. United States 570- U.S.99; 133
S.CT. 2151; 186 L.ED.2D 314. If these cases would have
been before I had my trial, my outcome would have been

monumentally different.%

CONCLUSION
Undervthe later resolved case in the Supreme Court known

as Dorsey v. United States, 567 U.S. 260; 132 S.Ct. 2321,

 

183 L.Ed.2d 250, 2012 U.S. LEXIS 4664 (2012) ("More leni«-
ent Penalty Provisions of the 'Fair Sentencing Act'"). This
case is outsidéethe norm as to action by the sentencing
court. The Supreme Court and the Sentencing Commission's
interpretation as to the backguound principle requires cou-
rts, before interpreting a new criminal statute tooapply
its new penalties to a set of pre-Act offenders, to assure
themselves that ordinary interpretive considerations point
clearly in that direction. But it also states under the "5s
“Sentending Reform Act of 1984, it sets forth a special
and different background principle. That statute says:
"determining the particular sentencesto:.be imposed in

ap initial sentencing range established’ by the U.S. Sent-u
-11- .
Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 12 of 14 PagelD 1494

encing Guidelines that are in effect on the date the defen-
dant is sentenced. 18 U.S.C.S. $3553(a)(4)(A) (ii). Although
the Constitution's Ex Post Facto Clause, U.S. Constaart. I,
59, cl. 3, prohibit applying lower penalties, and the U.S.
Sentencing Guidelines Manual in effect on the date a defen-
dant is sentenced, regardless of when the defendant commit-
ted the offense, unless doing so would violate the Ex Post
Facto Clause. U.S. Sentencing Guidelines Manual S1B1.11.
Therefore, when the Commission adopts new, lower Guideline
Amendments, those amendments become effective to offenders
who committed an offense prior to the adoption of the new
amendments but are sentenced thereafter. Just as the United
States Supreme Court assumes Congress was aware of the ba-
ckground: norm established by the Act of Feb. 25, 1871, S4,
16 Stat. 432, so too does it assume that Congress was aware
of this different background sentencing principle. See "Fa-
ir Sentencing Act." and now "The First Step Act."
Under the revised calculated Drug Quantity Table, the
cha;nge as to weight and amounts of "narcotic(s) as per
the updated and revised Table, the petitioner, having less

than 500 grams but no more than 1.5:kilograms of aSchedule II

controlled substance. The indictmentecharged: simply. aszto
a violation of Section S841(a)(1) under a ratio of 100:1.
By the new Amendment(s) the new calculated ratio is 18:1
on the Drug Quantity Table. Because the petitioner had less
than 500 grams of cocaine base, his calculation under the

new Amendment as to the "Fair Sentencing Act," and the la-
-12-
Case 3:89-cr-00074-JJC-MCR Document 941 Filed 12/02/19 Page 13 of 14 PagelD 1495

test Bill that now brings the petitioner before this Hon-
orable Court today, "The First Step Act."-
For defendant's sentenced under,Title 21, U.S.C. Section: §

841 (a)(1), the 18:1 ratio Would lower petitioner's sen-
tence under Section $841(b)(1)(A). and (B) sentence(s).
Since the petitioner was sentenced well before August 3rd
2010. The petitioner was charged with more than 50 grams
of a Schedule II substance, but less than 500 grams of co-
caine.

Because the petitioner was sentenced by the use of "tw-
o (2)" prior(s) and the amount of 50 grams or more, but 1-
ess than 1.5kg of a Schedule II controlled substance, and
the court sentenced the petitioner to a "mandatory term of
life imprisonment" under the 100:1 ratio. The new 18:1 ra-
tio would now apply, allowing the court to sentence under
a "Modification and Reduction and Imposition of a Sentence"
that was already imposed by the district court under Sect-
ion $841(b)(1)(B) and Section $841(b)(1)(C) using the man-
datory minimum and maximum guidelines of 0 to 20 years in-
Stead of the previous style used in the 1989 sentencing ca-
lculation, Petitioner must be sentenced anew.

APPOINTMENT OF COUNSEL

The petitioner would ask the court to make a ruling in
this case as to his being appointed legal counsel. Since
the petitioner is filing pro-se, he is not well versed en-
ough in the rules of the law, especially in the case of a

life sentence. The petitioner can only pray that the court
-13-
. Case 3:89-cr-00074-TJC-MCR Document 941 Filed 12/02/19 Page 14 of 14 PagelD 1496
will show him mercy and make that appointment of counsel
and order a new Probation Department Tabulation and Calc-
ulation under the new and revised Table(s).

RELIEF REQUESTED

Petitioner would ask this Honorable Court to grant his
motion as he has submitted it in its entirety and any oth-
er relief that this court would deem appropriate. Also,
the petitioner would ask the court to please note the pro-
vided copy of Program Certificates submitted, showing he
has done other programming while incarcerated and note his
Institutional Record is above average too. The petitioner
thanks the court for its important time in this matter.

CERTIFICATE OF SERVICE

I hereby certify under the penalty of perjury that all
of the foregoing is true and exact to the best of my kno-
wledge, I also certify that a copy of this brief was serv-
ed on the Assistant United States Attorney Roberta Bodnar,

35 SE ist Ave, Ste. 300, Ocala, Fl 34471.

This the || th day of ZG 2019

 
    

Robinson,

11047-018
P.O. Box 34550

Memphis, TN 38184

-14-
